Name: Council Regulation (EEC) No 1210/79 of 19 June 1979 extending the period of validity of Regulation (EEC) No 1267/69 laying down special provisions applicable to the importation into the Community from Greece of goods covered by Regulation (EEC) No 1059/69
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 153/4 Official Journal of the European Communities 21 . 6 . 79 COUNCIL REGULATION (EEC) No 1210/79 of 19 June 1979 extending the period of validity of Regulation (EEC) No 1267/69 laying down special provisions applicable to the importation into the Community from Greece of goods covered by Regulation (EEC) No 1059/69 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1059/69 of 28 May 1969 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), as last amended by Regulation (EEC) No 1 52/78 (2 ), and in particular Article 12 thereof, Having regard to the proposal from the Commission , Whereas the Council , by Regulation (EEC) No 1 267/69 (3), as last amended by Regulation (EEC) No 1438/78 (4), laid down the special provisions appli ­ cable to the importation into the Community from Greece of goods covered by Regulation (EEC) No 1059/69 ; whereas these provisional arrangements are due to expire on 30 June 1979 ; Whereas the period of validity of Regulation (EEC) No 1267/69 should be extended, HAS ADOPTED THIS REGULATION : Article 1 In Article 3 (2) of Regulation (EEC) No 1267/69 , '30 June 1979 ' shall be replaced by '31 December 1980 '. Article 2 This Regulation shall enter into force on 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 June 1979 . For the Council The President M. d'ORNANO (') OJ No L 141 , 12 . 6 . 1969, p. 1 . (2 ) OJ No L 23, 28 . 1 . 1978 , p. 1 . (3 ) OJ No L 161 , 3 . 7 . 1969, p. 1 . ( «) OJ No L 173, 29 . 6 . 1978 , p . 1 .